SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

62
CA 15-00640
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


PAUL E. GILLETTE AND KIM A. GILLETTE,
PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER

ESTATE OF IVAN H. ENSTROM, DECEASED, BY
ELIZABETH P. ENSTROM, AS EXECUTOR,
DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LAW FIRM OF JANICE M. IATI, P.C., ROCHESTER (JANICE M. IATI OF
COUNSEL), FOR DEFENDANT-APPELLANT.

CANNON & VANALLEN, LLP, GENESEO (SCOTT D. CANNON OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Livingston County
(Dennis S. Cohen, A.J.), entered July 8, 2014. The order granted
plaintiffs’ motion for partial summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on December 7 and 21, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 5, 2016                    Frances E. Cafarell
                                                Clerk of the Court